Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change November 23, 2007 Item 3 News Release The news release dated November 23, 2007was disseminated through Marketwire using several broad distribution networks in North America and the United Kingdom. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it will issue a news release regarding the Pirquitas Project in Argentina onMonday morning, November 26, 2007. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated November 23, 2007. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 26th day of November, 2007 November 23, 2007 News Release 07-22 PIRQUITAS PROJECT NEWS RELEASE AND CONFERENCE CALL Vancouver, B.C. –Silver Standard Resources Inc. announces that it will issue a news release regarding the Pirquitas Project in Argentina onMonday morning, November26, 2007. A conference call with management to review the project update is scheduled on Monday, November26, 2007 at 8:30 a.m. EST. Toll-free in North America:1-866-400-3310 Toronto local and overseas:1-416-850-9144 Replay will be available for one week by calling toll free in North America: 1-866-245-6755, passcode 340496; local and overseas callers may telephone 1-416-915-1035, passcode 340496. The audio file will also be available on the company’s web site after November 26, 2007.(Source: Silver Standard Resources Inc.) - 30 - For further information, contact: Robert A. Quartermain, President Silver Standard Resources Inc. Vancouver, B.C. (604) 689-3846 Paul LaFontaine, Director, Investor Relations Silver Standard Resources Inc. Vancouver, B.C. N.A. toll-free: (888) 338-0046 Direct: (604) 484-8212 E-Mail: invest@silverstandard.com The TSX has neither approved nor disapproved of the information contained herein.Statements contained in this news release that are not historical fact, such as statements regarding the economic prospects of the company’s projects, future plans or future revenues, timing of development or potential expansion or improvements, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward looking statements are subject to risks and uncertainties which could cause actual results to differ materially from estimated results. Such risks and uncertainties include, but are not limited to, the company’s ability to raise sufficient capital to fund development, changes in economic conditions or financial markets, changes in prices for the company’s mineral products or increases in input costs, litigation, legislative, environmental and other judicial, regulatory, political and competitive developments in jurisdictions in which the company operates, technological and operational difficulties or inability to obtain permits encountered in connection with exploration and development activities, labour relations matters, and changing foreign exchange rates, all of which are described more fully in the company’s filings with the Securities and Exchange Commission.
